Exhibit 10.1

CHOW EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is dated July 1, 2014 (the
“Effective Date”) between:

BIOJECT MEDICAL TECHNOLOGIES INC. (“BMT”), a corporation incorporated under the
laws of the State of Oregon having its principal offices at 7180 SW Sandburg
Street, Suite 100, Tigard, OR 97223 and business office at 26212 Dimension
Drive, Suite 260, Lake Forest, CA 92630.

BIOJECT INC. (“Bioject,” and together with BMT, the “Company”), a corporation
incorporated under the laws of the State of Oregon having its principal offices
at 7180 SW Sandburg Street, Suite 100, Tigard, OR 97223 AND:

Tony K. Chow, having an office address at 26212 Dimension Drive, Suite 260, Lake
Forest, CA 92630.

(“Executive”).

RECITALS

WHEREAS, the Executive has heretofore been employed by the Company.

WHEREAS, the Company and Executive desire to set forth in this agreement the
terms and conditions of Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1. The Company desires to secure the services and expertise of Executive and to
ensure the availability of Executive to the Company; and

 

2. Executive desires to serve in the employ of the Company on a full-time basis
for the period and upon the terms and conditions provided for in this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties noted above agree as follows:

Section 1 - Employment, Duties and Term

 

1.1 Employment. Effective as of the first date set forth above, the Company
agrees to employ Executive in the position of Chief Financial Officer, and
Executive hereby accepts such employment, on the terms and conditions set forth
herein. Executive’s first day of employment hereunder shall the Effective Date
(the “Initial Employment Date”).

 

1.2 Approval by the Board. The Company represents that the appointment of
Executive to the position referred to in Section 1.1 has been approved by the
Board of Directors of the Company (the “Board”) and that all corporate action
required to effect the appointment has been taken.

 

1.3 Duties. The Executive shall devote his full-time and best efforts to the
Company and to fulfilling the duties of his position which shall include all
duties commonly incident to the offices of Chief Financial Officer. The
Executive hereby accepts and agrees to such engagement of services, and will
devote himself to the operation of the Company’s business. The Executive shall
comply with the Company’s policies and procedures to the extent they are not
inconsistent with this Agreement, in which case the provisions of this Agreement
shall prevail. Executive shall comply with all legal requirements applicable to
his position, including without limitation, requirements arising out of the
Sarbanes-Oxley Act of 2002.

 

1



--------------------------------------------------------------------------------

1.4 Reporting. In conducting Executive’s duties under this Agreement, Executive
shall report to the Company’s Board of Directors.

 

1.5 Location of Employment. The Executive shall conduct his duties under this
Agreement primarily at the offices of the Company in Tigard, Oregon, or such
other geographical locations as shall be reasonably required in order to assure
the efficient and proper operation of the Company.

Section 2 - Base Compensation and Benefits

 

2.1 Base Salary. For all services rendered under this Agreement, the Company
shall pay Executive a Base Salary at an annual rate of $90,000. Company shall
pay Executive in approximately equal monthly amounts pursuant to its standard
payroll schedule. All amounts paid to Executive under this Agreement shall be
reduced by such amounts as are required or permitted to be withheld by law.
Executive’s Base Salary shall be subject to periodic adjustment by the Board.
The Board will perform performance reviews with respect to the period ending
December 31, 2014 and annually thereafter, provided that the Board shall be
under no obligation to increase Executive’s Base Salary in connection with any
such review. For purposes of this Agreement, “Base Salary” shall mean regular
salary paid on a periodic basis exclusive of benefits, bonuses, stock options,
restricted stock unit awards or incentive payments.

 

2.2 Benefits. Subject to eligibility requirements, Executive shall be entitled
to receive such insurance and other employment benefits as are available to
other executive officers of Company under the same terms and conditions
applicable to such other executive officers, which shall initially consist of
medical insurance, dental and vision insurance, participation in the Company’s
flexible spending account, short- and long-term disability insurance, life
insurance, supplemental life insurance (via portability provision), supplemental
medical expense insurance (AFLAC), participation in the Company’s 401(k) plan
and employee stock plan, and other benefits that the Company may offer from time
to time. Such benefits may change from time to time or may be eliminated by
Company.

 

2.3 Business Expenses. The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, reimburse all ordinary and
necessary business expenses reasonably incurred by Executive in performing his
duties as an employee of the Company, provided that Executive accounts promptly
for such expenses to the Company in the manner prescribed from time to time by
the Company. Examples of such expenses include travel expenses, remote home
office expenses and personal computer and peripherals used for business
purposes.

 

2.4 Vacation. Executive shall be entitled to vacation, flexible time off, paid
holidays and sick leave according to the standard policies and procedures of the
Company; provided that Executive shall be entitled to 15 vacation days per year,
with the unused vacation in any year to be available for use in subsequent
years.

Section 3 - Stock Options; Incentive Compensation

 

3.1 Stock Options. Bioject has an executive stock option program. The Chief
Financial Officer is eligible for the program, the grants to be determined by
Bioject’s Board of Directors Compensation Committee.

 

3.2 Incentive Compensation. The Executive shall be eligible for incentive
compensation on an annual basis as determined by Bioject’s Board of Directors
Compensation Committee based on the achievement of corporate objectives. The
first period is January 1, 2015-June 30, 2015.

Section 4 - Term, Termination

 

4.1 Term. The term of this Agreement shall commence on the date first written
above (the “Effective Date”). It shall continue for an initial term of one
(1) year, subject to the early termination provisions set forth in this
Section 4. Upon expiration of the initial term, this Agreement will be
automatically extended for additional one-year terms unless Executive or the
Company shall, upon 120 days written notice to the other, elect not to extend
this Agreement for an additional one-year term. Non-renewal of the Agreement by
the Company shall be deemed a termination pursuant to Section 4.3 and shall be
subject to the severance benefits related to termination under Section 4.4.

 

2



--------------------------------------------------------------------------------

4.2 Termination by the Company for Cause. At any time during the term of this
Agreement, the Company may terminate this Agreement and Executive’s employment
immediately for “Cause” as that term is defined herein, upon written notice to
Executive.

 

  4.2.1. “Cause” means any one of the following: (a) a material breach of
Executive’s duties hereunder, followed by Executive’s failure to cure such
breach within a reasonable period of time after a written demand for such
satisfactory performance which specifically and with reasonable detail
identifies the manner in which it is alleged that Executive has not
satisfactorily performed such duties, provided, however, that no termination for
Cause pursuant to this subparagraph 4.2.1 will be effective until after
Executive, together with Executive’s counsel, have had an opportunity to be
heard before the Board; (b) a criminal act (excluding motor vehicle violations)
by the Executive reflecting adversely on the business or reputation of the
Company; or (c) Executive, in his personal capacity, is indicted or sanctioned
or enters into a consent decree, in connection with any investigation of,
allegation of wrongdoing by, or other formal proceeding against Executive, by
the United States Food and Drug Administration or the United States Securities
and Exchange Commission, whether related to the business of the Company or to
any other past employment or activity of Executive.

 

  4.2.2. In the event of Executive’s termination for Cause pursuant to
Section 4.2, all forms of compensation and benefits payable to Executive
pursuant to Sections 2 and 3 shall terminate on the date of termination.
Executive shall not be entitled to any additional compensation or severance.

 

4.3 Termination by the Company Without Cause; Termination by Executive for Good
Reason. The Company may terminate this Agreement and Executive’s employment at
any time without Cause upon giving Executive at least 10 days written notice.
Executive may terminate this Agreement and his Employment for Good Reason upon
giving the Company at least 30 days written notice specifying the reason and
failure of the Company to remedy the condition within 30 days. “Good Reason”
means a material reduction in Executive’s title or duties. Termination of
employment because of disability under Section 2.5 and termination of employment
because of death under 4.1 are not terminations under this Section 4.3 or
Section 4.4.

 

4.4 Severance Benefits. If (i) the Company gives notice pursuant to Section 4.1
that the term of this Agreement shall not be extended or shall not be renewed,
(ii) this Agreement and Executive’s employment are terminated by the Company
pursuant to Section 4.3, or (iii) Executive terminates his employment for Good
Reason pursuant to Section 4.3, then as of the effective date of Executive’s
termination:

 

  4.4.1. The Company shall pay Executive as severance pay an amount equivalent
to three month (3) months of Executive’s then-current Base Salary plus accrued
and unused vacation (the “Severance Pay”). The Company may pay such Severance
Pay on dates generally coinciding with its regular payroll schedule or in a
single lump sum payment in its sole discretion; and

 

  4.4.2. An amount equivalent to the premium Executive would pay if Executive
were to elect to continue Executive’s group health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a period of
three (3) months; and

 

  4.4.3. As a condition of receiving the compensation and other benefits
pursuant to this Section 4.4, Executive shall sign, deliver and not revoke a
release of claims in a reasonable form to be provided by the Company at the time
of termination.

 

4.5 Termination by Executive. The Executive may terminate this Agreement at any
time by giving 60 days prior written notice to the Company. Upon termination of
this Agreement by Executive pursuant to this Section 4.5, Executive shall be
paid unpaid salary and accrued and unpaid vacation through the date of
termination. All other forms of compensation payable to Executive pursuant to
Section 2 shall terminate on the date of termination. Executive shall not be
entitled to any additional compensation or severance.

 

3



--------------------------------------------------------------------------------

Termination Upon Death or Disability. This Agreement shall terminate immediately
upon Executive’s death or disability. In the event of Executive’s death The
Company shall pay to Executive’s estate the Base Salary otherwise payable to
Executive through the last day of the calendar month in which Executive’s death
occurs. As expeditiously as possible after Executive’s death the Company shall
pay or reimburse Executive’s estate for all expenses incurred pursuant to
Section 2.3 prior to such death. If Executive becomes disabled (as defined in
the Company’s disability insurance policies) during the term of the Agreement,
and Executive’s sole remedy shall be to receive three (3) months of Executive’s
then monthly base salary, less the present value of any benefits to be paid to
Executive under the Company’s Short and Long Term Disability Policies (the
“Policies”) in effect at that time.

 

4.6 Acts Upon Termination. Upon termination of Executive’s employment with the
Company, all computers, equipment, documents, records, notebooks, and similar
repositories of or containing Confidential Information, including copies
thereof, then in Executive’s possession, whether prepared by Executive or
others, will be delivered to the Company within thirty (30) days of such
termination. The obligations of Executive in Section 5 of this Agreement shall
survive any termination of Executive.

 

4.7 Entire Termination Payment. The compensation provided for in this Section 4
shall constitute Executive’s sole remedy for termination of this Agreement by
either party.

 

4.8 Resignation. Upon termination of Executive’s employment with Company for any
reason, Executive shall offer his resignation as an officer or director of any
subsidiary or affiliate of the Company in which he/she holds such positions.

Section 5 - Confidentiality, Invention Ownership Agreement and Noncompetition
Agreement

 

5.1 Executive agrees to execute and deliver and abide by the Confidentiality,
Invention Ownership Agreement and Noncompetition Agreement executed by Executive
on the date of the Agreement (the “Confidentiality and Noncompetition
Agreement”). Upon the termination of Executive’s employment, Executive shall
return all confidential information of any type that that belongs to the
Company, or any other related or affiliated entity, or a third party. Executive
acknowledges that Executive’s obligations of confidentiality extend beyond the
termination of Executive’s employment as dictated by the Confidentiality and
Noncompetition Agreement. Executive acknowledges and agrees that upon
Executive’s termination of employment with the Company for any reason, Executive
shall be bound by the provisions set forth in the Confidentiality and
Noncompetition Agreement as if those provisions were set forth herein. Executive
also acknowledges that Executive’s obligations of noncompetition and
nonsolicitation extend beyond the termination of Executive’s employment for any
reason as dictated by the Confidentiality and Noncompetition Agreement.

Section 6 - General Provisions

 

6.1 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and shall be deemed
to have been duly given to any party when delivered personally (by courier
service or otherwise), when delivered by facsimile and confirmed by return
facsimile, or three days after being mailed by first-class mail, postage prepaid
and return receipt requested in each case to the applicable address as set forth
at the beginning of this Agreement. Either party may change its address, by
notice to the other party given in the manner set forth in this Section.

 

6.2 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

6.3 Venue and Jurisdiction/Controlling Law. For any claim or cause of action
arising under or relating to this Agreement, the Company and Executive consent
to the exclusive jurisdiction of the Oregon Superior Court, or a federal court
serving Portland, Oregon, and waive any objection based on jurisdiction or
venue, including forum non conveniens; provided, however, if the Company seeks
injunctive relief, it may file such action wherever in its judgment relief might
most effectively be obtained. Oregon law shall apply.

 

4



--------------------------------------------------------------------------------

6.4 Mediation. In case of any dispute arising under this Agreement which cannot
be settled by reasonable discussion, except for Company’s right to seek
injunctive relief pursuant to the terms of the Confidentiality and
Noncompetition Agreement attached hereto as Exhibit B, the parties agree that,
prior to commencing litigation, they will first engage the services of a
professional mediator agreed upon by the parties and attempt in good faith to
resolve the dispute through confidential nonbinding mediation. Each party shall
bear one-half of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation.

 

6.5 Attorney Fees. If any action at law, in equity or by arbitration is taken to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled, including fees
and expenses on appeal.

 

6.6 Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

6.7 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

 

6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon Executive, his administrators, executors, legatees, and heirs. In that this
Agreement is a personal services contract, it shall not be assigned by
Executive.

 

6.9 Modification. This Agreement may not be and shall not be modified or amended
except by written instrument signed by the parties hereto.

 

6.10 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces and supersedes all prior agreements or
understandings of the parties hereto with respect to the subject matter hereof.

6.12 Indemnification and Insurance. Executive shall be entitled to
indemnification from the Company to the fullest extent permitted under Oregon
law. The Company shall maintain Directors and Officers insurance, in such
amounts as are customary for a company such as the Company.

In witness whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

Bioject Medical Technologies Inc.     Executive By:  

/s/ Mark A. Logomasini

   

/s/ Tony K. Chow

Mark A. Logomasini

    Tony K. Chow

President & CEO

    Bioject Inc.     By:  

/s/ Mark A. Logomasini

   

Mark A. Logomasini

   

President & CEO

   

 

5



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY, INVENTION OWNERSHIP AGREEMENT AND NONCOMPETITION AGREEMENT

This Confidentiality, Invention Ownership Agreement and Noncompetition Agreement
(“Agreement”) is entered into between Bioject Medical Technologies Inc., an
Oregon corporation, Bioject Inc., an Oregon corporation (the foregoing,
collectively, the “Company”), and Tony K. Chow (“Employee”).

RECITALS

A. Company is engaged in the following business: In the future Company is likely
to expand its business to additional products, services and markets.

B. Employee wishes to hold a sensitive position with access to, and requiring
knowledge of, Company’s proprietary and commercially valuable information,
including trade secrets and strategic information. Employee also may have
contact with Company’s affiliated companies (“Affiliate”) and with Company’s and
its Affiliate’s customers, suppliers, investors and strategic partners
(collectively, “Company Business Partners”). Unauthorized use or disclosure of
such information, or interference with Company’s relationships with Company
Business Partners could cause Company or Affiliate irreparable injury. This
Agreement is intended to assure that proprietary information and materials of
the Company and Affiliate and relationships with Company Business Partners, will
be protected both during and after Employee’s employment.

AGREEMENT

In recognition and consideration of Employee’s employment or continued
employment by Company, and receipt of further disclosure of confidential
information of Company or Affiliate, the parties agree as follows:

1. CONFIDENTIALITY.

(a) “Confidential Information” means information that relates to the business of
Company or Affiliate or any customer of Company or Affiliate; was created,
discovered or developed by, or otherwise has commercial value to, Company or any
Affiliate; was designated by Company or Affiliate as being confidential; or
under the circumstances surrounding its disclosure ought in good faith be
treated as confidential. “Confidential Information” includes, without
limitation: (i) information relating to the Company or Affiliate and the Company
Business Partners; (ii) business practices and strategic plans of Company or
Affiliate; (iii) technical, financial, marketing, sales, personnel, management,
operations, information technology, analytical or other technical or business
information or trade secrets of Company or Affiliate; and (iv) information
received from third parties, including without limitation Company Business
Partners, that Company or any Affiliate is obligated to treat as confidential.
Confidential Information will not include information Employee can establish:
(i) entered or subsequently enters the public domain without Employee’s breach
of any obligation owed Company or Affiliate (or a Company Business Partner);
(ii) became known to Employee before Company or Affiliate (or a Company Business
Partner) disclosed such information to Employee; (iii) became known to Employee
from a source other than Company or Affiliate (or a Company Business Partner)
other than by the breach of an obligation of confidentiality; or (iv) is
independently developed by Employee; provided, however, that Employee
acknowledges and agrees that aggregations and compilations of individual
documents or items of information that, analyzed individually, may not
constitute Confidential Information or Materials, may in their aggregated or
compiled form qualify as Confidential Information and Materials that are subject
to the terms of this Section 1.

(b) “Confidential Materials” means all tangible or written materials containing
Confidential Information, including without limitation, written or printed
documents, email correspondence and attachments, electronic files, and computer
disks, whether machine or user readable.

(c) Employee shall not use any Confidential Information or Materials for any
purpose other than to further Company’s or Affiliate’ business interests as
requested by Company. Without limiting the foregoing, Employee shall not use the
Confidential Information or Materials for the benefit of Employee or any third
party. Employee shall not disclose any Confidential Information or Materials to
any third party without having first received the express prior written
permission of Company. Employee shall at all times keep the Confidential

 

1



--------------------------------------------------------------------------------

Information and Materials confidential and shall take all reasonable security
precautions to keep confidential and protect the Confidential Information from
unauthorized access and use. Employee may directly or indirectly reproduce,
summarize and distribute Confidential Information and Materials only in
pursuance of Company’s business as requested by Company, and only as otherwise
provided hereunder.

(d) Employee’s Section 1 obligations shall remain in effect with respect to
particular information for the longest time permitted by applicable law. If
Employee is required by subpoena or otherwise to disclose Confidential
Information or Materials, Employee shall give Company notice of the proposed
disclosure as soon as practicable after learning of the subpoena or the
disclosure requirement and shall make any such disclosure in a manner so as to
maximize the protection of the information from further disclosure.

2. RETURN OF DOCUMENTS AND PROPERTY. At termination of employment, or earlier if
requested, Employee shall promptly surrender to Company, without retaining
copies, all tangible and intangible things which are or contain Confidential
Information or Materials. Employee shall also return all files, correspondence,
memoranda, computer software and print-outs, computer disks or CDs, work papers,
files, client lists, and other property or things which Company or Affiliate
gave to Employee, which Employee created in whole or part within the scope of
Employee’s employment, or to which Employee had access, even if they do not
contain Confidential Information or Materials. Also, at the time of termination
from Company, regardless of reason, Employee shall in good faith take all acts
necessary and reasonable to assure that Employee’s work is efficiently
transitioned to Company.

3. RESTRICTIVE COVENANTS.

(a) “Competitor” means any person or entity which engages or is preparing to
engage in the design, development, manufacture, sale or commercial offering
(whether or not in conjunction with other services that it performs) of any
needle free injection product or service useful for any purpose also served by a
needle free injection product or service which Company then sells, offers or
markets, or is then preparing to sell, offer or market.

(b) During employment with Company and continuing for twenty-four (24) months
thereafter, Employee shall not, unless Company gives its prior written consent:
(i) manage, operate, control, or be employed by any Competitor; (ii) consult
with, act as agent for, or otherwise assist any Competitor to compete or prepare
to compete with Company; (iii) own any interest (other than a passive investment
interest in a publicly traded company) in any Competitor; (iv) take any action
calculated to divert from Company any opportunity or existing business within
the scope of its then business; (v) solicit, hire or otherwise engage any person
who had been employed by Company during the last six (6) months before
Employee’s termination, to perform services for Employee or any other person or
entity; or (vi) solicit, divert, or in any other manner persuade or attempt to
persuade any Company Business Partner to alter or discontinue its relationship
with Company or an Affiliate. Because Company’s business is not limited to any
specific areas, the covenants contained in sub-parts (i), (ii) and (iii) of this
Section 3(b) cannot be limited to any geographic area. Employee acknowledges
that the covenants in this Section 3 are reasonable in scope, area and duration
and are necessary to further Company’s legitimate interests in protecting its
Confidential Information, business, good will and, if applicable, relationships
with Company Business Partners.

4. COPYRIGHTS. Employee acknowledges and agrees that any and all copyrightable
works prepared by Employee within the scope of Employee’s employment by Company
will be works made for hire for purposes of U.S. copyright law, that Company
will own all rights under copyright in and to such works, and that Company will
be considered the author of all such works. If and to the extent that any
jurisdiction should fail to deem any copyrightable work prepared by Employee
within the scope of Employee’s employment by Company to be a work made for hire
that is authored and owned by Company, Employee hereby irrevocably assigns to
Company all right, title and interest in and to such work.

Further, Employee hereby waives in favor of Company the provisions of law known
as droit moral (moral rights) or any similar law with respect to Employee’s
copyrightable works, including the right to the integrity of any work. Employee
agrees to not institute or authorize any other party to institute any action on
the grounds that any works produced by Company constitute an infringement of any
of Employee’s droit moral or are in any way a distortion, mutilation or other
modification of the works to the prejudice of Employee’s honor or reputation.

 

2



--------------------------------------------------------------------------------

5. NEW INVENTIONS. Employee agrees to make prompt and full disclosure to
Company, to hold in trust for the sole benefit of Company, and hereby assigns
exclusively to Company all of Employee’s rights, title and interest in and to
any and all inventions, discoveries, designs, developments, concepts,
techniques, procedures, products, improvements and trade secrets (collectively
“Inventions”) that Employee solely or jointly may conceive, develop, reduce to
practice or otherwise produce during Employee’s employment with Company.
Employee waives and quitclaims to Company any and all claims of any nature
whatsoever that Employee now has or may have in the future for infringement of
any patent application, patent, or other intellectual property right relating to
any Inventions so assigned to Company. Both during and after the termination of
Employee’s employment at Company, Employee agrees to execute all documents and
take all other actions reasonably requested by Company in order to carry out and
confirm the assignments contemplated by this Agreement at Employee’s cost,
including without limitation applications for patents, certificates of
authorship, and other instruments appropriate for the protection and enforcement
of intellectual property rights throughout the world. If Employee fails to
execute, acknowledge, verify or deliver any such document reasonably requested
by Company, Employee hereby irrevocably appoints Company and its authorized
officers and agents as Employee’s agent and attorney-in-fact to act in
Employee’s place to execute, acknowledge, verify or deliver any such document
(as applicable) on Employee’s behalf.

6. EXCLUDED AND LICENSED INVENTIONS. Employee has attached as Schedule A a list
describing all Inventions that Employee is currently developing and all
Inventions belonging to Employee and made by Employee before Employee’s
employment with Company that Employee wishes to confirm Employee’s ownership of
under this Agreement. If no such list is attached, Employee represents that
there are no such Inventions. As to any Invention in which Employee has an
interest at any time before or during Employee’s employment with Company,
Employee agrees that if Employee uses or incorporates such an Invention in any
released or unreleased Company product, service, program, process, development
or work in progress, or if Employee permits Company so to use or incorporate
such an Invention, Company is hereby granted and shall have an irrevocable,
perpetual, royalty-free, worldwide license to exercise any and all rights with
respect to such Invention, including without limitation the right to protect,
make, have made, use and sell that Invention without restriction and the right
to sublicense those rights to others. This license shall be exclusive, subject
only to any preexisting non-exclusive licenses or other pre-existing rights not
subject to Employee’s control.

7. REMEDIES. Employee acknowledges that Company would be greatly injured by, and
has no adequate remedy at law for, Employee’s breach of Sections 1, 2, 3, 4, 5
or 6. Employee therefore consents that if such breach occurs or is threatened,
Company may, in addition to all other remedies, enjoin Employee (together with
all persons acting in concert with Employee) from such breach or threatened
breach. If an injunction is granted, the periods in Sections 1 and 3 shall be
extended so as to commence when such injunction is entered.

(A) ATTORNEYS’ FEES. In any claim arising out of or relating to this Agreement,
the substantially prevailing party shall recover its reasonable costs and
attorneys’ fees to the extent permitted by law.

(B) VENUE AND JURISDICTION/CONTROLLING LAW. For any claim or cause of action
arising under or relating to this Agreement, Company and Employee consent to the
exclusive jurisdiction of the Washington County, Oregon Superior Court, or a
federal court serving Portland, Oregon, and waive any objection based on
jurisdiction or venue, including forum non conveniens; provided, however, if
Company seeks injunctive relief, it may file such action wherever in its
judgment relief might most effectively be obtained. Oregon law shall apply,
excluding its choice of law rules.

8. EMPLOYMENT AT WILL. Nothing in this Agreement shall affect Employee’s at-will
employment relationship. Employee’s employment with Company may be terminated by
Company or Employee and for any reason or no reason, subject to the requirements
of the Executive Employment Agreement between Employee and Company. Employee
shall comply with all Company policies and procedures, as modified from time to
time. Employee shall execute such additional documents, including agreements, as
Company may request to ensure compliance with requirements of Company, Affiliate
and Company Business Partners legal and ethical obligations.

 

3



--------------------------------------------------------------------------------

9. ASSIGNMENT. Company may assign rights and duties under this Agreement, but
Employee may not. This Agreement shall bind Employee’s heirs and personal
representatives, and inure to the benefit of Company and its successors and/or
assigns. Affiliate are third-party beneficiaries of this Agreement.

10. FREEDOM TO CONTRACT. Employee warrants that he or she has the full power and
authority to enter into and perform according to the terms of this Agreement and
is under no disability or obligation, express or implied, to any other party,
including former employers, that prevents him or her from entering into this
Agreement or from complying with all of its provisions to the fullest extent.
Employee shall comply fully with all confidentiality obligations owed to all
third parties, including all former employers, and shall not disclose to Company
any trade secret or proprietary information of any third party that Employee is
obligated not to disclose without the written consent of Company and the third
party.

11. COMPLETE AGREEMENT. This Agreement the entire agreement between the parties
on its subject matters, and supersedes all prior and contemporaneous discussions
and understandings. This Agreement also is not intended to supersede any
document addressing Employee’s rights or duties regarding compensation, benefits
or stock options. No waiver, modification or termination of any term of this
Agreement shall be effective unless in writing and signed by both parties. If
any provision as written is deemed unlawful, overbroad or otherwise
unenforceable, the parties agree to follow a construction which will give
Company the maximum protection which is reasonable and permissible under the
circumstances (including, if necessary, a reduction in the time and/or
geographic scope of nondisclosure and/or restrictive covenants), or if this is
not possible, it shall be deemed severed. The failure, delay or forbearance on
the part of Company to insist on strict performance of any provision of this
Agreement, or to exercise any right or remedy, shall not be construed as a
waiver. The waiver of any right or remedy by Company in one or more instances
shall not excuse the strict performance of Employee’s duties and obligations.

12. LEGAL REPRESENTATION. Employee has had the opportunity to review this
Agreement with an attorney of his or her own choosing, or knowingly and
voluntarily waived the right to do so. Employee understood this Agreement, and
acknowledges that the restrictions in this Agreement are fair and reasonable.

13. EFFECTIVE DATE. Although this Agreement is signed on February 15, 2013 it is
intended to be effective as of the date that Employee’s employment with Company
began.

 

Bioject Inc.     Employee By:  

/s/ Mark A. Logomasini

   

/s/ Tony K. Chow

Mark A. Logomasini

President & CEO

    Tony K. Chow Bioject Medical Technologies Inc.     By:  

/s/ Mark A. Logomasini

   

Mark A. Logomasini

   

President & CEO

   

 

4



--------------------------------------------------------------------------------

Schedule A – Excluded Inventions

The following is a list of inventions that Employee developed before employment
with Company, Inc.:

NONE

 

1